Citation Nr: 1742248	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2016 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The December 2009 rating decision denied service connection for a mental health condition.  The issue has been broadened based on evidence containing diagnoses of major depressive disorder and PTSD.  The scope of a claim for a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required, on his part.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims.

First, the claims file includes a November 2008 letter from the Social Security Administration (SSA), which revealed that the Veteran is in receipt of SSA benefits.  
As it is unclear whether his SSA disability benefits are relevant to his claims before the Board, VA must make efforts to obtain the records.

There is no indication in the claims file that records have been submitted by the Veteran or requested from the SSA by the AOJ.  As long as a reasonable possibility exists that SSA disability records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.

Lastly, in October 2011 the Veteran underwent general examination by a VA contractor for the conditions of congested heart failure, obstructive sleep apnea, arthritis, and mental health.  The examiner diagnosed osteoarthritis of the knees, sleep apnea, and opined that congestive heart disease had resolved but provided no etiologic opinion for the diagnoses and did not provide an explanation as to how he determined that congestive heart failure resolved.  

Accordingly, on remand, the Board finds that a VA examination with medical opinion on the etiology of the Veteran's disabilities is needed to assist in making a determination on the issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  The examiner should consider all of the evidence including the Veteran's lay statements and the medical evidence.  The physician should opine as to whether the current knee osteoarthritis and sleep apnea disabilities diagnosed are related to service, to include consideration of the Veteran's statements.  

With respect to the Veterans congested heart failure the examiner is requested to provide a rationale supporting the conclusion as to how it was determined that the Veteran's congested heart failure resolved.

Notably, the October 2011 VA-contracted examination did not include the condition of asthma.

In this regard, based on receipt of the above outstanding records from SSA, if deemed necessary, the AOJ should seek an examination and medical opinion to consider additional evidence added to the claims file since the issuance of the November 2013 Statement of the Case, to include the additional private medical evidence submitted by the Veteran's representative in May 2015 from the Veteran's private clinician indicating treatment for major depressive disorder and PTSD; and to also include VA examination to determine whether or not asthma is related to active service.

Accordingly, prior to arranging for examination and medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  38 C.F.R. § 3.159; 38 C.F.R. §§ 3.307 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration a copy of its records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.  

All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  The request should follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  

2.  If the Social Security Administration records are obtained and show that an examination of the Veteran is necessary, ensure the Veteran is scheduled a VA examination, by an appropriate specialist, to determine the etiology of the Veteran's asthma.  The entire claims file, including a copy of this Remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  

The examiner must accomplish the following:  

The examiner must provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's asthma, had its onset during his period of service, or that it is otherwise etiologically related to active service.  

In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of breathing problems since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  The examiner must support any opinion rendered with a rationale.
If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Then, return the claims file to the October 2011 VA-contracted examiner for preparation of an addendum opinion.  The entire claims file, including a copy of this Remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  If the October 2011 examiner is not available, ensure that the Veteran is scheduled for an examination by another appropriate practitioner. 

The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD and major depressive disorder, had its onset during his period of service, or that it is otherwise etiologically related to active service.  

(b)  For any diagnosed psychiatric disorder other than PTSD and major depressive disorder the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's osteoarthritis of the bilateral knees, had its onset during his period of service, or that it is otherwise etiologically related to active service.  

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea, had its onset during his period of service, or that it is otherwise etiologically related to active service.  

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed congestive heart failure, had its onset during his period of service, or that it is otherwise etiologically related to active service.  If the examiner determines that congestive heart failure has resolved, the examiner must provide a medical opinion and adequate rationale as to how this opinion was determined.

A complete rationale for any opinion(s) expressed should be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




